Citation Nr: 1231389	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945, and his decorations include the Purple Heart.  He died in May 2005.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the issue on appeal.  

In a June 2008 decision, the Board denied the appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A.   § 1318.  Subsequent to this decision, in a June 2009 statement the appellant stated that the effective date assigned for the Veteran's total disability rating based on individual unemployability (TDIU) should have been the date following the Veteran's separation from service, and that if the proper effective date were in place, the Veteran would have met the durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318.  As discussed in the most recent Board remand, in September 2010, the appellant's June 2009 statement serves as a petition to reopen the claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  While the claim was referred to the RO for appropriate action in the Board's September 2010 remand, it does not appear that any action has been taken and the Board thus refers to the claim to the RO for appropriate action again. 

In May 2008, the appellant testified before a Veterans Law Judge, seated at the RO in Providence, Rhode Island.  However, as the Veterans Law Judge that conducted the May 2008 hearing was no longer employed by the Board, the appellant elected to be appear before the Board again.  38 C.F.R. § 20.717 (2011).  In May 2010, the appellant testified before the undersigned Veterans Law Judge, seated at the RO in Providence, Rhode Island.  Transcripts of the hearings have been associated with the claims file. 

In September 2010, the Board issued its most recent remand for additional development of the issue on appeal.  The file has now been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, and is cognizant that the appellant's claim has been in appellate status for many years, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. 

The appellant seeks service connection for the cause of the Veteran's death. Specifically, she contends that the Veteran's death was substantially and materially contributed to and aided by his service-connected gunshot wound to the left upper eye lid and orbit with optic atrophy of the left eye.  In this regard, the appellant asserts that the Veteran's gunshot wound of the left eye lid, which resulted in residual retained shrapnel fragments in the left orbit, prevented the Veteran from being able to undergo magnetic resonance imaging (MRI), and as such, his metastatic melanoma was not diagnosed in a timely manner. 

As the Board discussed in its most recent remand, in September 2010, when the Board remanded this case in June 2008, it directed the RO/AMC to obtain the Veteran's private treatment records pertaining to metastatic melanoma from the Rhode Island Hospital dated from 1990 to 2004.  In response to a July 2008 letter from the RO in Huntington, West Virginia, requesting such; in July 2008, the appellant filed a VA Form 21-4142, Authorization and Consent to Release Information to VA, "authorization," in favor of the Rhode Island Hospital, without a current address for the hospital or a specific date range.  The RO requested an additional completed authorization in October 2008, and the appellant provided such in October 2008; however, she only authorized VA to obtain records dated from July 2004 to August 2004.  

In October 2008, the RO contacted the Rhode Island Hospital and requested copies of the Veteran's private treatment records dated from 1990 to 2004.  Thereafter, in January 2009, the RO again contacted the Rhode Island Hospital, and at that time, requested copies of the Veteran's private treatment records dated from July 2004 to August 2004, as well as neuron-surgery and oncology department records dated from January 2004 to December 2005.  In compliance with the RO's January 2009 request, in May 2009, the Rhode Island Hospital submitted copies of the Veteran's private treatment records pertaining to metastatic melanoma dated from July 2004 to August 2004.  Significantly, however, the Veteran's private treatment records from the Rhode Island Hospital dated from February 1990 to June 2004 were not obtained and associated with the claims file.  

Also in its September 2010 remand, the Board discussed that during VA treatment in February 2003, the doctor reported that the Veteran had received treatment for his metastatic melanoma at the Rhode Island Hospital from Dr. Frankel in February 1990 and November 1998, and from Dr. Robidoux in March 1990, December 1998, and February 2001.  The Board thus directed the RO/AMC to obtain the Veteran's private treatment records pertaining to metastatic melanoma from the Rhode Island Hospital dated from February 1990 to June 2004, including those cited treatment records from Drs. Frankel and Robidoux.  The AMC, in November 2010, requested that the appellant submit an authorization for the Veteran's private treatment records from the Rhode Island Hospital, including records from Drs. Frankel and Rodidoux.  In response, the appellant, in January 2011, submitted the requested authorization, in favor of the Rhode Island Hospital; however, she did not specify a particular doctor.  Further, she only authorized VA to obtain records dated in 2005.  In December 2011, the AMC contacted the Rhode Island Hospital and requested copies of the Veteran's private treatment records dated from January 2005 to December 2005.  The AMC sent a second request to Rhode Island Hospital in February 2012, and in March 2012, the Rhode Island Hospital submitted the Veteran's private treatment records, consisting of one treatment record dated in January 2005.  Also in March 2012, the AMC informed the appellant that they had possession of the Veteran's private treatment records from the Rhode Island Hospital.

Thus, it remains that the Veteran's private treatment records that were the subject of the Board's September 2010 remand, the records from the Rhode Island Hospital dated from February 2004 to June 2004, including those records from Dr. Frankel in February 1990 and November 1998, and from Dr. Robidoux in March 1990, December 1998, and February 2001, have still not been obtained and associated with the claims file.  It is clear to the Board that the appellant has responded to each RO/AMC inquiry during the lengthy appellate process in a prompt manner and has put forth great effort in participating in her appeal.  However, it appears that, unwittingly, while the RO/AMC has requested that the appellant submit an appropriate authorization, the appellant has limited the RO's ability to obtain the required records by including an incorrect date range in her authorizations.  

The appellant's representative, in his July 2012 brief, has asserted that there has not been substantial compliance with the Board's September 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand).  The appellant's representative argued that the appellant should be afforded the opportunity to file an appropriate authorization and the RO/AMC should attempt to obtain and associate with the claims file the records from the Rhode Island Hospital dated from February 2004 to June 2004, including those records from Dr. Frankel in February 1990 and November 1998, and from Dr. Robidoux in March 1990, December 1998, and February 2001.

In light of the foregoing, because a complete copy of the Veteran's private treatment records from the Rhode Island Hospital dated from February 1990 to June 2004, including those records from Dr. Frankel in February 1990 and November 1998, and from Dr. Robidoux in March 1990, December 1998, and February 2001, have not yet been associated with the claims file, the Board has no discretion and must remand this matter for compliance with its prior remand directives.  Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appellant and ask her to submit a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain the Veteran's private treatment records from the Rhode Island Hospital for treatment from February 1990 to June 2004, including treatment from: 1) Dr. Frankel in February 1990 and November 1998, and 2) Dr. Robidoux in March 1990, December 1998, and February 2001.  

Request that the appellant specifically authorize VA to obtain the outstanding records by including the cited doctors and date ranges in her authorization.

The appellant should be advised that, in lieu of submitting a completed authorization, she can submit these private treatment records to VA herself.  If the appellant provides a completed authorization, then the treatment records identified should be requested.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim of entitlement to service connection for the cause of the Veteran's death should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

